Citation Nr: 1227356	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-37 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for generalized anxiety disorder (GAD) with posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for degenerative arthritic changes of the left shoulder.

3.  Entitlement to a rating greater than 10 percent for arthritis of the left knee.

4.  Entitlement to a separate rating for injury to Muscle Group (MG) III, affecting the left shoulder.

5.  Entitlement to a separate rating for injury to MG IV, affecting the left shoulder.

6.  Entitlement to a separate rating for injury to MG XI, affecting the left lower extremity.

7.  Entitlement to a separate rating for injury to XIV, affecting the left lower extremity.

8.  Entitlement to an effective date prior to September 14, 2005, for a 50 percent rating for GAD with PTSD.

9.  Entitlement to an effective date prior to September 14, 2005, for a 20 percent rating for degenerative arthritic changes of the left shoulder.

10.  Entitlement to an effective date prior to August 17, 2006, for a 10 percent rating for arthritis of the left knee.

11.  Entitlement to an effective date prior to September 14, 2005 for a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to a revision or reversal of an April 29, 2004 rating decision, in which the RO allegedly failed to address injuries to MGs III, IV, XI and XIV as separate disabilities, on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from April 1960 to January 1968.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2006, July 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The Veteran testified in support of these claims during hearings held before the undersigned Acting Veterans Law Judge (AVLJ) in November 2009 and February 2012, including at the RO and by videoconference.  

The Board remanded some of these claims to the RO for additional action in June 2010.  At that time, in its Introduction, the Board reserved the right to rephrase the issues on appeal following clarification of the scope of the claims through examination and the RO's readjudication on remand.  For the reasons that follow, the Board is now exercising this right by rephrasing the issues on appeal as previously shown on the title page of this decision.  

In December 2003, the Veteran filed an original claim for service connection for multiple disabilities, including SFWs affecting the left side of his body.  Thereafter, VA associated evidence with the claims file which establishes that these wounds involve injury to MGs III, IV, XI and XIV.  The functions of these muscle groups affect the arms, shoulders, feet, toes, knees, calves, thighs and hips.  See 38 C.F.R. § 4.73, Diagnostic Codes (DCs) 5303, 5304, 5311, 5314 (2011).

By rating decision dated April 2004, the RO granted the Veteran service connection for residuals of such wounds, but limited its grant to those residuals affecting the Veteran's left shoulder and left knee.  The RO characterized these residuals as a scar on the left anterior shoulder, arthritic changes of the left shoulder, scars on the mid-thigh and mid-tibial areas of the left leg, and arthritis of the left knee.  The RO did not discuss whether the wounds were affecting any other body part, including any of the parts noted above, or whether separate ratings should be assigned for muscle damage in the left shoulder and left knee areas (MGs III, IV, XI and XIV).  (Although later, in an October 2006 Decision Review Officer Decision, the RO noted damage to the left shoulder muscle, but continued to rate it as arthritis, a condition affecting the joint.)  The Veteran asserts the latter.  He also asserts that these disabilities, considered collectively, have rendered him totally disabled since he initially filed the claim, in December 2003.

Recently, by rating decision dated August 2010, the RO denied the Veteran service connection for "status post shell multiple shell fragment wounds to the left side of the body, including muscle groups III, IV, XI and XIV."  This action, to the extent it pertains to a body part or parts other than the left shoulder and left knee, effectively completes consideration of the Veteran's original, broadly-stated December 2003 claim and is now on appeal.

To the extent this action pertains to the Veteran's left shoulder and left knee, however, the RO mischaracterized the claim.  In April 2004, the RO already decided this claim as it pertained to the left shoulder and left knee and, in so doing, essentially determined that there was no muscle damage to these areas, only scars and associated arthritis or arthritic changes.  In August 2010, in response to the Veteran's September 2005 claim for increased ratings for his left shoulder and left knee disabilities, from which this appeal ensues, the RO should have instead decided whether the Veteran was entitled to separate ratings for the muscle damage to the left shoulder and left knee.

In its August 2010 rating decision, the RO also determined that the Veteran was not entitled to a revision or reversal of its April 29, 2004 rating decision, in which it allegedly failed to address injuries to MGs III, IV, XI and XIV as separate disabilities, on the basis of CUE.  The RO has since certified this claim to the Board for appellate review.  However, given the Board's finding that the December 2003 claim is still pending as it pertains to separate ratings for alleged muscle damage, the claim of entitlement to a revision or reversal of an April 29, 2004 rating decision, in which the RO allegedly failed to address injuries to MGs III, IV, XI and XIV as separate disabilities, on the basis of CUE cannot be entertained and is thus moot.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claims being decided.

The Board addresses the claim of entitlement to an effective date prior to September 14, 2005 for a TDIU in the REMAND section of this decision, below, and REMANDS this claim to the RO.


FINDINGS OF FACT

1.  On February 7, 2012, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of the claims of entitlement to a rating greater than 20 percent for degenerative arthritic changes of the left shoulder and entitlement to a rating greater than 10 percent for arthritis of the left knee.

2.  The Veteran incurred "moderately severe" injuries to MGs III and IV involving history of high velocity missile injury, debridement with delayed primary closure, left upper extremity weakness, lowered threshold of fatigue, fatigue pain, and tremors with a slight loss of strength (4/5) involving MG III with the wound adherent to the underlying structures with intermuscular scarring.

3.  The Veteran incurred a "severe" injury to MG XI due to a compound cortical fracture of the left tibia with skin loss due to ulcer, the need for skin graft, an extensive period of hospitalization, credible complaints pertaining to the cardinal signs and symptoms of muscle injury, and overall muscle damage which is more than "minimal."

4.  The Veteran incurred a "moderately severe" injury to MG XIV involving a history of high velocity missile injury, debridement with delayed primary closure, lower extremity weakness, lowered threshold of fatigue, fatigue pain, a slight loss of strength (4/5) and a retained metallic fragment within the proximal lateral thigh.

5.  The Veteran's psychiatric disability, characterized as GAD with PTSD, causes occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking and mood, due to such symptoms as near-continuous depression affecting the ability to function appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

6.  On September 14, 2005, the RO received from the Veteran an informal claim for an increased evaluation for PTSD.

7.  During the year preceding September 14, 2005, it was factually ascertainable that the Veteran's psychiatric disability was 70 percent disabling.

8.  On September 14, 2005, the RO received from the Veteran an informal claim for an increased evaluation for left shoulder pain, SFW residuals.

9.  During the year preceding September 14, 2005, it was not factually ascertainable that pain reportedly associated with the Veteran's left shoulder arthritis was more than 20 percent disabling.

10.  On April 19, 2006, the RO received from the Veteran an informal claim for an increased evaluation for residuals of service-connected SFWs.

11.  The increase in severity of the Veteran's left knee arthritis, residuals of the gunshot wound, manifested on August 17, 2006, after the Veteran filed his claim.

12.  The claim of entitlement to a revision or reversal of an April 29, 2004 rating decision, in which the RO allegedly failed to address injuries to MGs III, IV, XI and XIV as separate disabilities on the basis of CUE, is moot.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for GAD with PTSD are met.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, DCs 9411, 9440 (2011).

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to a rating greater than 20 percent for degenerative arthritic changes of the left shoulder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to a rating greater than 10 percent for arthritis of the left knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for an initial 30 percent rating for SFW injury to MG III have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.25, 4.55, 4.56, 4.71a, 7.73, DCs 5200, 5303 (2011).

5.  The criteria for an initial 20 percent rating for SFW injury to MG IV have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.25, 4.55, 4.56, 4.71a, 4.73, DCs 5200, 5303 (2011).

6.  The criteria for an initial 30 percent rating for SFW injury to MG XI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.25, 4.55, 4.56, 4.71a, 4.73 DCs 5256, 5311 (2011).

7.  The criteria for an initial 30 percent rating for SFW injury to MG XIV have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.25, 4.55, 4.56, 4.71a, 4.73 DCs 5256, 5314 (2011).

8.  The criteria for entitlement to an effective date of September 14, 2004, for a 70 percent rating for GAD with PTSD, are met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

9.  The criteria for entitlement to an effective date prior to September 14, 2005, for a 20 percent rating for degenerative arthritic changes of the left shoulder, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

10.  The criteria for entitlement to an effective date prior to August 17, 2006, for a 10 percent rating for arthritis of the left knee, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

11.  The claim of entitlement to a revision or reversal of an April 29, 2004 rating decision, in which the RO allegedly failed to address injuries to muscle groups III, IV, XI and XIV as separate disabilities on the basis of CUE, is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings - Left Shoulder and Knee Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204. 

On February 7, 2012, prior to the promulgation of a decision in this case, the Board heard the Veteran's testimony, later confirmed in writing by transcript, requesting withdrawal of the claims of entitlement to a rating greater than 20 percent for degenerative arthritic changes of the left shoulder and entitlement to a rating greater than 10 percent for arthritis of the left knee.  With regard to these claims, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.

II.  CUE Claim

The Veteran and his representative have raised a claim of entitlement to a revision or reversal of an April 29, 2004 rating decision, in which the RO allegedly failed to address injuries to muscle groups III, IV, XI and XIV as separate disabilities on the basis of CUE.  The Board has rephrased the issues listed on the title page to reflect that injuries to MGs III, IV, XI and XIV have been conceded and that disability ratings will be assigned in this decision.  This rephrasing of issue resolves the controversy and potential effective date issue raised by the Veteran's attorney.  As such, there is no "controversy" or "justiciable" CUE claim currently before the Board as the issue is moot.  The CUE claim, therefore, must be dismissed without prejudice.  38 U.S.C.A. § 7105(d).

III.  All Other Claims

Disability ratings - Muscle injuries

The Veteran seeks separate, compensable ratings for SFW injuries to MGs III, IV, XI, and XIV.  Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board notes that disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation; however, generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

In considering the residuals of a muscle injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  VA defines the terms "slight," "moderate," "moderately severe," and "severe" for the evaluation of muscle disabilities.  A moderate disability is defined in 38 C.F.R. § 4.56(d)(2).  For a moderate disability, the type of injury is a "through and through penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection."  38 C.F.R. § 4.56(d)(2)(i).  The history and complaint would show "service department record or other evidence of in-service treatment for the wound," as well as record of consistent complaint regarding one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered fatigue threshold, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly lowered fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  Objective findings would show exit (if present) and entrance scars, if present.  They would be "small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side."  38 C.F.R. § 4.56(d)(2)(iii).

For a moderately severe disability, the type of injury would be a "through and through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  The history and complaint would show "service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound," with report of consistent complaint of the cardinal signs and symptoms of muscle disability, as discussed above, and, if present, the inability to keep up with employment requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings would indicate entrance and exit (if present) scars indicating the track of the missile through one or more muscle groups.  There would also be "indications of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side."  Strength and endurance tests would demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii) .

For a severe disability, the type of injury would involve a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  The history and complaint would show "[s]ervice department or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability ..., worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings would indicate ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile, (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

DC 5303 pertains to MG III - the intrinsic muscles of the shoulder girdle, including the pectoralis major I (clavicular) and deltoid.  38 C.F.R. § 4.73, DC 5303.  A slight impairment of this muscle group (dominant) is assigned a noncompensable rating.  A moderate impairment is assigned a 20 percent rating.  A moderately severe impairment is assigned a 30 percent rating.  A severe impairment is assigned a 40 rating.  Id.

DC 5304 pertains to MG IV - the intrinsic muscles of the shoulder girdle, including the supraspinatus, the infraspinatus and teres minor, subscapularis, and the coracobrachialis.  38 C.F.R. § 4.73, DC 5304.  A slight impairment of this muscle group (dominant) is assigned a noncompensable rating. A moderate impairment is assigned a 10 percent rating.  A moderately severe impairment is assigned a 20 percent rating.  A severe impairment is assigned a 30 rating.  Id.

DC 5311 provides evaluations for disability of MG XI - the posterior and lateral crural muscles and muscles of the calf, which includes the (1) triceps surae (gastrocnemius and soleus), (2) tibialis posterior, (3) peroneus longus, (4) peroneus brevis, (5) flexor hallucis longus, (6) flexor digitorum longus, (7) popliteus, and (8) plantaris.  The function of these muscles are as follows: propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of the knee (6).  A slight muscle disability warrants a noncompensable evaluation, a moderate muscle disability warrants a 10 percent rating, a moderately severe muscle disability warrants a 20 percent rating and severe muscle disability warrants a 30 percent rating. 

DC 5314 provides evaluations for disability of MG XIV - the anterior thigh group, which includes the (1) sartorius; (2), rectus femoris; (3) vastus extremis; (4) vastus intermedius; (5) vastus internus; and (6) tensor vaginae femoris. The functions affected include extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Massiat's) band, acting with XVII (1) in postural support of body (6); and acting with hamstrings in synchronizing hip and knee (1, 2).  38 C.F.R. § 4.73, DC 5314.  A noncompensable rating is warranted for slight muscle disability, a 10 percent rating is warranted for moderate muscle disability, a 30 percent rating is warranted for moderately severe muscle disability, and a 40 percent rating is warranted for severe muscle disability.  Id.

At the outset, the Board generally observes that SFW rating cases are notoriously difficult to rate given the lack of service record documentation, which is quite common.  Additionally, an injury to an internal muscle group may not be readily obvious and different examiners may subjectively describe clinical findings differently.

The available evidence reflects that the Veteran was hospitalized on April 16, 1966 after sustaining SFW wounds penetrating his left leg and shoulder on April 14, 1966, to include a compound cortical fracture of the left tibia with skin loss.  On admission, the Veteran already displayed debrided wounds over the left anterior tibial shaft, an abrasion over the left forehead, and entrance wounds debrided over the left postero-lateral thigh and left shoulder.  X-ray examination demonstrated a small unicortical fracture underlying the tibial wound with two pieces of metal near the bone.  The Veteran was placed on antibiotic coverage with primary delayed closure of the wounds on the 5th day.  At the area of the left anterior shaft, the Veteran developed an ulcer.  The Veteran was placed on complete bed rest until May 9, 1966, when a split thickness skin graft was taken from the thigh and placed over the tibia.  The graft sloughed, but acted as a dressing.  The Veteran had a well-granulated skin defect upon discharge as well as a non-tender tibial shaft.

Postservice, the Veteran did not seek VA compensation for his SFW injuries until December 2003 which limits the available evidence contemporaneous in time to service discharge.  However, the Veteran has supplemented this lack of medical evidence with his report of symptomatology since service.

On VA examination in March 2004, the Veteran described incurring deep penetrating wounds to his left shoulder and leg requiring a 30 day hospitalization.  He reported that the extent of destruction included bone and left him with a "funny feeling" at the scar sites.  He denied complications or subsequent treatment.  The Veteran reported being able to return to full duty after recovery, that the injuries did not affect the functioning of the body, and that he had been able to keep up with normal work requirements.  On examination, the Veteran had scars along the left leg at the lateral mid-thigh, 6 x 3 cm., that was slightly depressed and hypopigmented.  There was a 4 x 2 cm. scar on the left mid-tibial area which was hypopigmented.  There was also a small scar on the left anterior shoulder which was 1 cm. round that was hypopigmented.  The examiner also provided the following comments regarding the resultant muscle injuries:

The injuries would have involved muscle group IV and muscle group XIV.  The entry wound locations have all been described above and the scar descriptions.  There were no exit wounds evident and no signs of adherence, any muscular scarring, or adhesion to bone.  No findings of loss of deep fascia, loss of muscle substance, or impairment of muscle tone.  No findings of lowered endurance and impairment of incoordination.  Muscle Group IV has strength of 5/5 and muscle group XIV has strength of 5/5.  Muscle injury does not affect the particular body part it controls.  No findings of muscular herniation.  No findings of tendon damage, joint damage, or nerve damage on examination.

In pertinent part, the Veteran underwent VA joints examination in December 2005.  He reported a history of problems with his left arm and leg since the SFW injury which was not joint related.  He described shaking and tremors of the left arm and leg with a feeling that they were about to give-way.  He specifically reported weakness with flares of disability lasting 5 to 30 minutes in duration.  He described functional impairment as having to stop activities during flares.  With respect to the left shoulder, the Veteran described weakness and numbness of his fingers with an inability to perform any activities during flares, which lasted up to 15 minutes.  On physical examination, there was no sign of abnormal weightbearing with normal gait and posture.  With the exception of superficial scarring, the shoulder joint appeared normal absent ankylosis.  Examination of the left shoulder demonstrated normal range of motion, see 38 C.F.R. § 4.71a,PLATE 1, with the joint function not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  However, there were slight tremors noted at the left hand and arm.  The left knee joint showed normal range of motion, see 38 C.F.R. § 4.71a,PLATE 1, with the joint function not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the Veteran reported flare-up of symptoms with weakness and tremors which required him to stop all activities until the symptoms passed.

The Veteran underwent additional VA C&P examination in August 2006.  The examiner reported a history of the Veteran incurring left shoulder injury by deep penetrating, high velocity missile involving blood vessels, bone, fascia and nerve.  His treatment lasted for 5 weeks, and resulted in localized shoulder pain which occurred 5 times per day and lasted 6 hours in duration.  His pain had characteristics of aching, sharpness and cramping with the worst pain level of 7/10 severity.  His pain could be elicited by activity and alleviated by rest.  During times of pain, the Veteran could function without medication.  The Veteran endorsed muscle injury residuals that included loss of strength, weakness, easy fatigability, pain and inability to control movement well.  The injuries affected his ability to lift, which prevented him from keeping up with his normal work requirements as a truck driver.

With respect to the left knee joint, the examiner recorded a history of SFW in the location of the left knee joint by a high velocity, deep penetrating missile involving blood vessels, bone, fascia and nerve.  His treatment lasted for 5 weeks, and resulted in localized which occurred 5 times per day and lasted 1/2 hour in duration.  His pain had characteristics of aching, sharpness and cramping with the worst pain level of 6/10 severity.  His pain could be elicited by activity and alleviated by rest.  During times of pain, the Veteran could function without medication.  The Veteran endorsed muscle injury residuals that included loss of strength, weakness, easy fatigability, pain and inability to control movement well.  The injuries affected his ability to walk, stand, sit and run, which prevented him from keeping up with his normal work requirements as a truck driver as he needed breaks to complete any task.

On examination, the Veteran had a depressed scar located at the lateral mid-thigh which measured 2.5 x 3.0 cm.  This scar had characteristics of tenderness, disfigurement, and hypopigmentation.  There was also a depressed scar on the lateral left thigh measuring 3.0 x. 4.0 cm. with tenderness, disfigurement, and hypopigmentation.  The scar located on the left shoulder, which measured 1.0 x. 1.0 cm., was depressed, tender, disfigured and hypopigmented.  With respect to the muscle injuries, the examiner provided the following description:

The muscle groups involved are: III, XIV and XI.  There is a muscle wound present.  The wound is located at the anterior left shoulder, and it is 1.0 x 1.0 cm.  There is adherence of the underlying structures with intermuscular scarring present and no adhesion to bone.  Palpation of the muscle reveals no loss of deep fascia or muscle substance and no impairment of muscle tone.  There are signs of lowered endurance including difficulty lifting his arm away from his body.  For muscle group III, strength is graded at 4.  For muscle group XIV, strength is graded at 4.  For muscle group XI, strength is graded at 4.  The muscle injury affects the particular body part function it controls by affecting abduction of the left shoulder [sic] and plantar flexion of the left foot.  There is no muscle herniation.  The muscle injury does not involve any tendon, bone, joint or nerve damage.

The next wound is located at the lateral left mid-thigh.  [A]nd it is 3.0 c.m. by 4.0 cm.  There is no adherence of the underlying structures with intermuscular scarring present and no adhesion to the bone.

The next wound is located at the lateral left mid-tibia.  [A]nd it is 2.5 c.m. by 3.0 cm.  There is no adherence of the underlying structures with intermuscular scarring present and no adhesion to the bone.

The examiner then noted that x-ray examination was significant for a single metallic fragment in the proximal lateral thigh.  It was further noted that the Veteran's daily activities were affected by left shoulder pain lifting above his chest and away from his body, and occasional left knee pain when squatting.

At his hearing in November 2009, this AVLJ observed for the record that the Veteran had visible trembling in the left arm.  The Veteran described restriction of left shoulder motion to joint level, and he described feeling a pulling-type of sensation.  It was occasionally painful to lie on the left side of his body.  The Veteran further described left leg weakness triggered by use and repetition.

In August 2010, the Veteran underwent additional VA examination.  At that time, the Veteran reported constant left shoulder and knee pain, about 4-5/10 severity, which has progressively worsened over time.  He experienced flares of pain, lasting for 30 minutes to 1 hour, associated with physical activity such as prolonged walking, bending, stair use, lifting, pushing, or pulling.  His activities were moderately limited during flares, which he treated with rest.  The Veteran further endorsed left arm and leg symptoms of weakness, fatigability, and lack of endurance.  He had left knee give-way when walking on uneven ground or using stairs.  He denied signs of inflammation such as swelling, heat, redness, tenderness, or drainage.  He also denied periods of incapacitation.  Overall, his disability limited his employability and activities such as prolonged walking, standing, bending, climbing stairs and lifting heavy objects.  The VA examiner provided the following findings pertaining to the SFW MG injuries:

The scar on the left lower extremity affects the muscle groups XI, XIV and the shoulder scars affect MG III and IV.  There is no fascial defect.  No atrophy.  No impairment of function.  There is no evidence of palpable retained metallic fragments.  There is no sloughing of soft parts.  Palpation of the muscle reveals no loss of deep fascia or muscle substance and no impairment of muscle tone.  No intermuscular bindings and scarring, loss of power, weakness, lowered threshold of fatigue, impairment of coordination and uncertainty of movement.

The muscle injury does not involve any tendon, bone, or nerve damage.  There are no exit wounds present.  There is no muscle scarring or adhesions to the bone.  No findings of lowered endurance and impairment of incoordination.  The muscle group has a strength of 5/5.  No findings of muscular herniation.

In February 2012, the Veteran testified again before the undersigned AVLJ.  He reiterated his complaints of a give-way sensation of the left lower extremity with muscle shaking of the left upper extremity.  He could use both the left arm and leg for a short period of time before he required rest.  For example, he could use a shovel or hammer for 5 to 15 minute periods but would then experience arm weakness with loss of grip strength.  He could walk about 30 minutes before weakness symptoms.

The rating issue before the Board is complicated due to the nature of the injury itself.  The STRs only provide vague descriptions of the missile wound injuries, and do not describe the extent of muscle injury involved nor the exact muscle groups affected.  The examinations during the appeal period include varying physician descriptions of the type of muscle injuries believed to have been incurred.  In the opinion of the Board, the varying assessments do not necessarily result from inadequate examinations but rather different interpretations of the current clinical findings.  

As instructed in 38 C.F.R. § 4.2, the Board has a duty to interpret reports of examination in light of the whole recorded history, reconciling these reports into a consistent disability picture.  This includes a proper evaluation of the extent of severity of a muscle disability per the principles of 38 C.F.R. § 4.56.  It is helpful to observe that the provisions of 38 C.F.R. § 4.56 essentially involves "a totality-of-the-circumstances test and no single factor is per se controlling."  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).  

It is also helpful to observe that VA has approximating principles at 38 C.F.R. § 4.7 which instruct a rater to elevate a rating to the next higher rating where there is a question as to which of two evaluations shall be applied.  Finally, as always, VA must resolve any reasonable doubt of material fact in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's STRs clearly show that the Veteran incurred SFWs to the left shoulder and lower extremity due to penetrating high velocity missiles.  This is demonstrated by the compound cortical fracture of the left tibia, and current findings reflecting retained metallic fragment in the proximal lateral thigh.  The Veteran's SFWs required debridement with delayed primary closure for 7 days after 5 days of antibiotic treatment.  Additionally, the Veteran required a 68 day hospitalization with approximately 21 days dedicated to bed rest.  It appears that much of the complications involved a skin ulcer in the left tibia area which required a skin graft.

The Veteran has credibly testified to a history of left upper and lower extremity weakness, lowered threshold of fatigue, fatigue pain, sensation of left leg give-way and upper extremity tremors which may be deemed cardinal signs and symptoms of muscle disability.  He reports that these symptoms interfere with his ability to keep up with work demands, at least since December 2005.  See VA examination dated March 2004 (Veteran denied past history of being unable to keep up with work demands).  The current clinical findings are subtle in nature, but one VA examiner was able to detect a slight loss of strength (4/5) involving MGs III, XIV and XI with the wounds adherent to the underlying structures with intermuscular scarring.  The examiner also found lowered endurance in lifting the left shoulder.  X-ray examination demonstrated a single metallic fragment in the proximal lateral thigh.  

The Board initially finds that the Veteran meets the criteria for a severe injury to MG XI.  The injury occurring in the area of MG XI involved a compound cortical fracture of the left tibia with skin loss due to ulcer, and the need for skin graft.  The VA examiner in August 2006 found 4/5 strength in this muscle group.  Given the Veteran's credible complaints pertaining to the cardinal signs and symptoms of muscle injury, the Board cannot determine that the overall muscle damage is "minimal" in degree.  Thus, the criteria of 38 C.F.R. § 4.56 dictate that the history of compound cortical fracture of the left tibia with muscle damage be rated as severe in degree.  38 C.F.R. § 4.56(a).  Accordingly, a 30 percent rating is warranted under DC 5311.

With respect to MGs III, IV, and XIV, the Board notes that the Veteran's attorney has suggested that MGs III and IV should be rated as "moderately severe" under DCs 5303 and 5304, respectively.  See Attorney Brief dated December 16, 2009.  The Board agrees based upon the totality of the factors that each of these muscle groups should be evaluated as "moderately severe" under the principles of 38 C.F.R. § 4.56.  Thus, the Board finds that the criteria for a 30 percent rating under DC 5303, a 20 percent rating under DC 5304, and a 30 percent rating under DC 5314 have been met.

However, the Board finds that the type of injury to MGs III, IV and XIV do not meet, or more closely approximate, the classification criteria of a "severe" muscle injury under 38 C.F.R. § 4.56.  In this respect, the record does reflect deep penetrating wounds due to high velocity missile, debridement, infection, prolonged treatment, intermuscular scarring and credible complaint of weakness, lowered threshold of fatigue, fatigue pain, and upper extremity tremors which are factors for consideration.

However, the Veteran's current clinical findings are subtle in degree with one VA examiner able to elicit a slight loss of strength (4/5) involving MGs III, XIV and XI with the wound adherent to the underlying structures with intermuscular scarring.  Yet, VA examiners in March 2004, December 2005 and August 2010 were unable to elicit any significant clinical findings or evidence of intermuscular scarring.  There have been no clinical findings of loss of deep fascia or muscle substance, soft flabby muscles in wound area, muscle swelling and abnormal hardening in contraction, or severe impairment of severe impairment of function.  There is also no adhesion of scar to bone, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing group of muscles or atrophy of adjacent muscle groups, or induration or atrophy of an entire muscle.  There is only a single metallic fragments identified as remaining in the proximal lateral thigh.  Additionally, the associated VA clinical records and private examination reports do not offer any significant findings pertaining to these muscle injuries.  Historically, the Veteran denied an inability to keep up with work demands prior to 2004.

With respect to all of these factors considered, the Board is of the opinion that the Veteran's overall injury to MGs III, IV and XIV reflect findings no worse than shown for a moderately severe muscle injury.  To the extent the Veteran argues otherwise including his impression of incurring bone and tendon damage, the Board finds that the current clinical findings by VA examiners, when considered in light of the history of injury, greatly outweigh the Veteran's subjective belief of severity as the VA physicians have greater expertise and training to speak to the complicated medical issues at hand.

The Board also observes that the combined ratings for MGs III and IV, as well as the combined ratings under MGs XI and XIV, act upon the same joint (respectively) and do not exceed the evaluation for unfavorable ankylosis of the joint affected.  See 38 C.F.R. § 4.25, 4.55(c), 4.71a, DCs 5200, 5256.  Additionally, the principles of combined ratings under 38 C.F.R. § 4.55 do not apply.  The Board intimates no opinion as to the effect of this rating assignments when combined with the disability ratings for the arthritis of the joints.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Psychiatric disability

The Veteran claims entitlement to an evaluation in excess of 50 percent for his psychiatric disability on the basis that the rating assigned this disability does not accurately reflect the severity of his psychiatric symptoms and should be increased to 70 percent.  According to written statements he and his representative submitted during the course of this appeal, including in September 2005, May 2006, July 2006, December 2006, June 2007, December 2009, October 2010 and November 2011, and his hearing testimony, presented in November 2009 and February 2012, these symptoms have worsened since 2003 and include memory loss, sleeping difficulties, an inability to sustain a marriage, a tendency to anger quickly, abusive behavior, depression, irritability, anxiety, emotional numbness, forgetfulness, impaired judgment and abstract thinking, disturbances of motivation and mood, flashbacks, an increased startle response, and avoidance of stimuli, noise and chatter.  

Allegedly, beginning in 1970, the Veteran worked with multiple companies as a truck driver, a job that allowed him to be on his own.  In 2003, however, his psychiatric symptoms allegedly resulted in his company firing him.  He asserts that, the prior year, he refused to drive his truck to the east coast because he was incapable of handling the stress associated with driving in such a heavily congested area.  He contends that, in response, his company sent him home for two weeks.  Allegedly, the company brought him back later after realizing that it needed him, but the next year, the Veteran again refused, resulting in the firing.  The Veteran contends that, since then, he has continued to experience the same degree of psychiatric impairment with no periods of remission.  

The Veteran claims that the Board should accord little to no weight to the reports of the VA psychiatrists who conducted the VA examinations in March 2004 and December 2005.  The Veteran asserts that the first report is riddled with administrative errors, including different examination dates on each page and the name of two different veterans.  The Veteran asserts that the second report is inconsistent with other medical evidence of record, based on erroneously misrepresented facts, including that the Veteran worked gainfully for 33 years and was able to establish and maintain social relationships (during those 33 years, he had at least 20 jobs with more than 12 different companies and married five times), and not based on a complete review of the claims file.

In support of this assertion, the Veteran has submitted a written statement from L.D.C, III, MBA, RN, dated June 2002, in which he indicates that the December 2005 VA examiner, with whom the RN had worked for many years, had a negative bias toward Vietnam veterans who were not in infantry claiming PTSD.  L.D.C. indicated that, although the VA examiner was one of the best psychiatrists with whom he had ever worked, he believed that soldiers in rear areas were mostly secure and did not face life and death situations.  

The RO has evaluated the Veteran's psychiatric disability as 50 percent disabling under DCs 9411 and 9440, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

In this case, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's PTSD disability picture more nearly approximates the criteria for an increased rating.  During the course of this appeal, the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking and mood, due to such symptoms as near-continuous depression affecting the ability to function appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

The Veteran began experiencing mental health difficulties long before filing his claim for service connection for a psychiatric disability in December 2003.  As early as service from April 1960 to January 1968, during which he was injured and received a Purple Heart, the Veteran acted nervous, tense, anxious, tremulous, tearful, defensive and hostile, had a tendency to lose his temper and abused his infant son.  Medical professionals referred him to psychiatry for evaluations, treated him, including during a hospitalization, and noted that the Veteran had outbursts of rage, no insight, puerile judgment and reasoning faculties reflecting impulsivity and irresponsibility, and a tendency to be sadistic.  They attributed these findings to a passive dependent personality disorder, rather than a mood disturbance or neurosis or psychosis, and found that the Veteran was not amenable to psychotherapeutic intervention and suitable for discharge.

Following discharge, the Veteran did not seek treatment for mental health complaints.  Rather, in March 2004, he underwent an initial VA examination scheduled in response to the filing of his claim for service connection for a psychiatric disability.  On that date, the Veteran reported that, since Vietnam, he had felt stress easily, lost his temper, become irritable, had difficulty getting along with others, maintaining a job at one place for a long period of time (longest job lasted five years), and socializing, and had few friends and decreased concentration and attention.   

The examiner characterized the disability as mild (assigned GAF score of 65), but noted findings suggesting greater severity.  More specifically, he noted that the Veteran appeared stressed out and somewhat worried with shaking hands and had a restricted affect, anxious mood, decreased attention and concentration and limited insight and judgment.  The examiner also noted that the Veteran denied suicidal and homicidal ideation, did not pose a danger to himself or others, was oriented times three and had an intact memory, no delusions or hallucinations, clear and coherent speech, and no blocking or thought disturbances.

As the Veteran and his representative have alleged, the report of this examination contains administrative errors, which call into question the accuracy of the report.  The examination dates and veterans' names on the first and second pages differ.  Although it appears that the examiner was using a report template, the second page of which he forgot to change to reflect the Veteran's identity and examination date, there is nothing in the file, such as clarification, to indicate that such is the case.  The Board thus accords the report limited weight.

In any event, the examiner prepared this report over a year before the Veteran filed his September 2005 claim for an increased rating for his psychiatric disability.  Medical evidence dated since then reflects that, even if the March 2004 report is accurate in its entirety, sometime thereafter during the early course of the appeal, the psychiatric disability worsened, becoming 70 percent disabling.

As of October 2005, when the Veteran underwent a private psychological evaluation, he was experiencing a significant level of depression, anxiety, a pessimistic and hopeless outlook and severe PTSD (GAF score of 50).  

Four months later, in December 2005, he underwent a VA examination by the VA psychiatrist the Veteran is alleging is biased.  The report of this VA examination is inconsistent with the October 2005 report and a report of a VA examination subsequently conducted in August 2006, which also shows a worsening.  According to the psychiatrist at issue, in December 2005, the Veteran was not a reliable historian or convincing and acted evasively.  Given the R.N.'s partially unfavorable commentary on this psychiatrist, discussed above, and because the report of his evaluation is inconsistent with the other two VA examination reports, one of which another VA psychiatrist prepared, the Board accords it no weight.  

During the August 2006 VA examination, the examiner noted social impairment (an inability to establish and maintain effective work/school and social relationships and perform recreation or leisurely pursuits), occupational impairment secondary to difficulty sleeping, concentrating, irritability and outbursts of anger, hypervigilance and an exaggerated startle response, and deficiencies in family relations (unable to maintain effective family role functioning), mood (near continuous depression affecting the Veteran's ability to function independently) and thoughts (suspiciousness, delusions and memory loss).  He assigned a GAF score of 50.

Similarly, during a VA examination conducted in August 2010, the examiner noted social impairment (limited to coffee shop and Walmart visits and has two friends and a spouse), occupational impairment (severe dysfunction with respect to work capacity, difficulty getting along with bosses and anxiety associated with heavy traffic while driving (truck driver for 30 to 35 years with different companies)) and deficiencies in family relations (married five times with seven children and has ups and downs with spouse) and mood (nervous).  He assigned a GAF score of 54 and noted no abnormal thought processes, but indicated that nothing had changed since the last examination and that the Veteran had not experienced any periods of remission in his psychiatric disabilities.

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV), a GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Based on these definitions, from 2003 to 2010, the Veteran's PTSD symptoms worsened, ranging from moderate to serious during the course of this appeal, but most often presented as serious.  They therefore warrant the assignment of a 70 percent rating under DCs 9411 and 9440.   

These symptoms do not warrant the assignment of a 100 percent evaluation, however, as they do not cause total occupational and social impairment.  During this time period, the Veteran remained married to his wife despite the ups and downs, maintained a relationship with one or two friends, and left his home to visit a coffee shop and Walmart.  

Additionally, there is no lay or medical evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Furthermore, the Veteran's GAF scores demonstrate some residual occupational capacity.

When considering all of these factors in light of the lay and medical evidence, the Board finds that the schedular criteria for a 100 percent rating under DC 9411 have not been met for any time during the appeal period.  Notably, the Veteran's reported symptomatology is deemed credible and has been extensively used to support the 70 percent rating.  However, his self-perceptions of meeting the criteria for a 100 percent schedular rating under DC 9411, as opposed to meeting the criteria of unemployability under 38 C.F.R. § 4.16 (addressed elsewhere in this decision), is greatly outweighed by the findings of private and VA physicians who have greater expertise and training to speak to the level of impairment attributable to his service-connected psychiatric disorder.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Extraschedular 

In certain circumstances, a claimant may be assigned an increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms," including "marked interference with employment" and "frequent periods of hospitalization."  Id.

In this case, the Veteran has raised the question of whether he is entitled to an increased rating for GAD and PTSD on an extraschedular basis by asserting that he was fired due to his psychiatric symptoms.  Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of the disability.  The criteria contemplate not only the nature of the Veteran's psychiatric symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  As instructed in Mauerhan, the Board must consider all factors which pertain to his industrial and social impairment.  Similarly, the Board has taken into account all lay symptomatology in the assignment of the SFW MG ratings.  Given these facts, the Board finds that extraschedular referral is not warranted.

TDIU

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Veteran has requested the highest possible evaluation in this case and has submitted evidence of unemployability since 2003 (VA Form 21-4192 dated October 2006).  This document, however, does not indicate that the Veteran became unemployable secondary to his service-connected psychiatric disability, alone or in conjunction with all other service-connected disabilities, prior to September 14, 2005, the effective date of the RO's August 2010 grant of a TDIU.  In any event, the Board discusses this matter further in the Remand section of this decision, below.  
Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his psychiatric disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted evaluation is the most appropriate given the evidence of record. 

Based on the previous findings, the Board concludes that the criteria for a 70 percent evaluation for GAD and PTSD are met.  In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.

III.  Earlier Effective Dates

By rating decision dated April 2004, the RO granted the Veteran service connection for, in pertinent part, arthritis, left knee, secondary to shell fragment wounds, rated 0 percent disabling, generalized anxiety disorder, rated 30 percent disabling, and degenerative arthritic changes within the AC joint, left shoulder, secondary to shell fragment wounds, rated 0 percent disabling.  By Decision Review Officer decision dated October 2006, the RO increased the ratings assigned these disabilities to 10 percent, effective August 17, 2006, and 50 percent and 20 percent, effective September 14, 2005, respectively, 

According to written statements the Veteran and his representative submitted during the course of this appeal, including in December 2006, June 2007 and October 2010, and the Veteran's hearing testimony, presented in November 2009 and February 2012, the effective date of these increased ratings should be earlier, or more specifically, December 9, 2003, the date the Veteran filed his initial claim for residuals of his in-service gunshot wounds and psychiatric disability.  Allegedly, at the time the Veteran filed his original claim, his disabilities had become so severe he was no longer working as a truck driver, having been fired.    

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies).

There are thus three possible effective dates that may be assigned the increased ratings in this case, depending on the facts:

(1) if the increase in disability occurred after the claim was filed, the date that the increase was shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if the increase in disability preceded the claim by a year or less, the date that the increase was shown to have occurred (date increase was factually ascertainable) (38 C.F.R. § 3.400(o)(2)); and

(3) if the increase in disability preceded the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective dates to assign the increased ratings in this case therefore involves analyzing when the claims for the increases were received and, to the extent possible, when the increases in the service-connected psychiatric disability and arthritis in the left shoulder and left knee actually occurred.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2011); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2).

In this case, as alleged, the RO received from the Veteran an initial claim for service connection for residuals of shell fragment wounds to the left side of his body and a psychiatric disability claimed as PTSD on December 9, 2003.  As previously indicated, by rating decision dated April 2004, the RO granted these claims, effective December 9, 2003.  

The RO notified the Veteran of the April 2004 rating decision and of his appellate rights with regard to the decision, but thereafter, the Veteran did not initiate an appeal of the decision, particularly of the initial ratings the RO assigned, by submitting a notice of disagreement.  The April 2004 rating decision is thus final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Thereafter, on September 14, 2005, the RO received from the Veteran a written statement, which it construed as a claim for increased ratings for the psychiatric disability and left shoulder and left knee pain associated with the arthritis.  

a.  Psychiatric Disability & Left Shoulder Arthritic Changes

As previously indicated, in a Decision Review Officer Decision dated October 2006, the RO increased the ratings assigned the Veteran's psychiatric disability and left shoulder arthritic changes to 50 and 20 percent respectively, effective from September 14, 2005, the date the Veteran filed the claim for increased ratings.  As noted above, in this decision, the Board has increased the 50 percent rating to 70 percent.  Therefore, for the Veteran to establish entitlement to an effective date prior to September 14, 2005 for the increased ratings, the evidence must show that the worsening in the psychiatric disability and left shoulder arthritic changes occurred before this date, but under 38 C.F.R. § 3.400(o)(2), not sooner than September 14, 2004, one year prior to the date of receipt of the claim.  (As noted above, under 38 C.F.R. § 3.400(o)(2), if the worsening occurs greater than a year prior to the filing of a claim for an increase, the effective date assigned the increase must correspond with the receipt date of the claim.)  

Based on the foregoing, the question becomes whether, at some time between September 14, 2004 and September 14, 2005, it became factually ascertainable that the Veteran's service-connected psychiatric disability resulted in 70 percent disabling symptoms (see 38 C.F.R. § 4.130, DCs 9411, 9440, above), and his service-connected left shoulder arthritis resulted in 20 percent disabling symptoms (arthritis manifested by limitation of motion of the arm at shoulder level or worse, see 38 C.F.R. § 4.71a, DCs 5003, 5010, 5201.   

In this case there are no medical records dated during, or which refer to, the period extending from September 14, 2004 to September 14, 2005.  However, there are medical records dated six months prior thereto, three months thereafter, and a year thereafter, which collectively show that the psychiatric disability, but not the left shoulder arthritis, increased in severity (to the extent required under the pertinent DCs) sometime during the one-year period.

i.  Psychiatric Disability

According to the previously discussed medical records (see Increased Rating section above), as of March 2004, the Veteran's psychiatric disability was causing mild difficulty in social and occupational functions.  According to a report of psychological evaluation dated October 2005, however, it worsened sometime between March 2004 and October 2005, to the point that, upon testing less than a month after the one-year period ended, a psychologist characterized the disability as severe, causing moderately severe social adaptation.  It is certainly more likely than not that the worsening occurred during the first 18 months after the March 2004 examination, than during the one month prior to the October 2005 evaluation.  

The Board acknowledges that there is a report of VA examination conducted in December 2005 in the claims file indicating that the Veteran is not a reliable historian and that his psychiatric disability at that time was not as severe as the October 2005 psychologist indicated.  However, given the information L.D.C., the registered nurse, and the Veteran provided regarding the VA psychiatrist who wrote the December 2005 report, the Board accords it no weight.  In August 2006, less than a year later, another VA psychiatrist confirmed the October 2005 finding that the condition was worsening by noting that, as a result of that condition, the Veteran was impaired socially, occupationally and in other areas, had deficiencies in most areas, such as work, family relations and mood, and was unable to establish and maintain effective work/school, social relationships and family role functioning and to perform recreational and leisurely pursuits.

Inasmuch as the RO received the Veteran's claim for an increased rating for his psychiatric disability on September 14, 2005 and, during the year preceding the receipt of that claim, it became factually ascertainable that this disability was 70 percent disabling, an effective date of September 14, 2004 must be assigned that rating.  The Board thus concludes that the criteria for entitlement to an effective date of September 14, 2004, for a 70 percent rating for GAD with PTSD, are met.

ii.  Left Shoulder Arthritis

According to reports of VA examinations conducted in March 2004 and December 2005, as of those dates, the Veteran's left shoulder arthritis was mild, causing no limitation of motion, including after repetitive use, let alone motion loss at shoulder level.  
    
Inasmuch as the RO received the Veteran's claim for an increased rating for his left shoulder arthritis on September 14, 2005 and it did not become factually ascertainable that the arthritis was 20 percent disabling during the year preceding the receipt of that claim, an effective date prior to the date of the claim may not be assigned the increase.  

The criteria for entitlement to an effective date prior to September 14, 2005, for a 20 percent rating for degenerative arthritic changes of the left shoulder, are not met.  The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule is thus not for application.  

b.  Arthritis, Left Knee

As previously indicated, in a Decision Review Officer Decision dated October 2006, the RO increased the rating assigned the Veteran's left knee arthritis to 10 percent, effective from August 17, 2006, on the basis that that was the date the increase in the severity of the arthritis occurred.  The Veteran filed the claim for that increase prior thereto, on September 14, 2005.  Therefore, for the Veteran to establish entitlement to an effective date prior to August 17, 2006 for the increased rating, the evidence must show that the worsening occurred during the year extending from September 14, 2004 to September 14, 2005, rather than on August 17, 2006.  

To establish 10 percent disabling arthritis of the knee, the evidence must show arthritis on the left manifested by extension of the leg limited to 5 degrees or flexion of the leg limited to 45 degrees, see 38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.  Again, in this case, there are no pertinent medical records dated during, or which refer to, the period extending from September 14, 2004 to September 14, 2005.  However, there are medical records dated six months prior thereto and three months thereafter, which collectively fail to show that the left knee arthritis increased in severity (to the extent required under the pertinent DCs) sometime during the one-year period.  This evidence, including reports of VA examinations conducted in March 2004 and December 2005, show that the Veteran's left knee arthritis was causing flare-ups of weakness (discussed below in the Remand section of this decision as a possible symptom of muscle damage), but no limitation of motion, including on repetitive use.   

Inasmuch as the RO received the Veteran's claim for an increased rating for his left knee arthritis on September 14, 2005 and it did not become factually ascertainable that the arthritis was 10 percent disabling during the year preceding the receipt of that claim, an effective date prior to the date of the claim may not be assigned the increase.  

The criteria for entitlement to an effective date prior to September 14, 2005, for a 10 percent rating for arthritis of the left knee, are not met.  The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule is thus not for application.  

IV.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

1.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on the claims being decided by letters dated in October 2005, June 2006, August 2008 and October 2011.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  With regard to the MG SFW ratings, the Veteran has appealed the initial rating assigned.  Thus, the VCAA notice is deemed adequate.  Dingess, 19 Vet. App. 473 (2006).  With regard to the other claims, the RO sent the Veteran some of the notice letters after the RO initially decided his claims; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in supplemental statements of the case issued in March 2009 and August 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

2.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  There are no outstanding requests to obtain any relevant private or VA clinical records, or records from the Social Security Administration, necessary to decide these claim.  The RO also afforded the Veteran VA examinations, during which VA examiners addressed the etiology and severity of the disabilities at issue in this case, and hearings, during which the Veteran discussed and clarified the scope of his claims.

With respect to the PTSD issue, the Veteran was last afforded VA C&P examination in August 2010, and that examination report contains all findings necessary to decide the claim.  Since that examination, the Board finds no lay or medical evidence suggesting an increased severity of symptoms to the extent of suggesting the possibility of a higher rating under the applicable rating criteria.  As such, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the SFW MG injury claims, the record does contain varied assessments of the extent of injury by several VA physicians.  The most recent examination, dated August 2010, addresses all relevant criteria necessary to decide these claims.  However, the Board places greater probative weight to the 2006 VA examination report as it is more favorable to the Veteran.  This finding, however, does not render inadequate the examination performed in August 2010.  Since that examination, the Board finds no lay or medical evidence suggesting an increased severity of symptoms to the extent of suggesting the possibility of a higher rating under the applicable rating criteria - which is largely based upon historical factors and the application of 38 C.F.R. § 4.56 to that history.  As such, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

ORDER

A rating of 70 percent for GAD with PTSD is granted.

The appeal on the claim of entitlement to a rating greater than 20 percent for degenerative arthritic changes of the left shoulder is dismissed.

The appeal on the claim of entitlement to a rating greater than 10 percent for arthritis of the left knee is dismissed.

An initial 30 percent rating for SFW injury to MG III is granted, subject the regulations governing the awards of monetary benefits and combined ratings.

An initial 20 percent rating for SFW injury to MG IV is granted, subject the regulations governing the awards of monetary benefits and combined ratings.

An initial 30 percent rating for SFW injury to MG XI is granted, subject the regulations governing the awards of monetary benefits and combined ratings.

An initial 30 percent rating for SFW injury to MG XIV, subject the regulations governing the awards of monetary benefits and combined ratings.

An effective date of September 14, 2004, for a 70 percent rating for GAD with PTSD, is granted.

An effective date prior to September 14, 2005, for a 20 percent rating for degenerative arthritic changes of the left shoulder, is denied.

An effective date prior to August 17, 2006, for a 10 percent rating for arthritis of the left knee, is denied.

The claim of entitlement to a revision or reversal of an April 29, 2004 rating decision, in which the RO allegedly failed to address injuries to muscle groups III, IV, XI and XIV as separate disabilities on the basis of CUE, is dismissed without prejudice.


REMAND

As addressed above, the Board has found that the claims for separate ratings for injury to MGs III, IV, XI and XIV have been part of the Veteran's original, December 2003 claim and that separate ratings are assignable.  Given the extensive revision to the Veteran's overall disability ratings covering the appeal period, the Board remands the issue of entitlement to an effective date prior to September 14, 2005 for a TDIU for readjudication.  

The Board REMANDS these claims for the following action:

Readjudicate the issue of entitlement to an effective date prior to September 14, 2005 for a TDIU following implementation of the Board's decision.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


